DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 4A-4B, claims 1-3 and 6-8, in the reply filed on April 18th, 2022 is acknowledged.
Claims 4, 5, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (US 2018/0093421; hereinafter Mori).
Regarding claim 1, Mori (Fig. 1-4B) discloses a coupling structure (1) comprising:
	a welding member (10) formed of resin ([0023] states that the coupling structure, which comprises the welding member, is made of resin); and
	a welded member (20) that is formed of resin ([0023] states that the coupling structure, which comprises the welding member, is made of resin) and to which the welding member is welded ([0042] states the welding member and welded member can be joined by welding),
	wherein, in the welding member, a region that is welded to the welded member on the rear side (see region ‘A’ depicting a first welding surface in Annotated Fig. 1 below) in a predetermined direction (see arrow depicting predetermined direction in Annotated Fig. 1) is smaller than a region that is welded to the welded member on the front side in the predetermined direction (see region ‘B’ depicting a second welding surface in Annotated Fig. 1; it can be seen that the first region has a smaller length than the second region).

    PNG
    media_image1.png
    782
    744
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Mori discloses wherein the welding member comprises a first welding surface (‘A’ in Annotated Fig. 1) that is provided on the rear side in the predetermined direction (see Annotated Fig. 1) and that is welded to the welded member (being that [0042] states the welding member and welded member can be joined by welding, the first welding surface would be welded to the welded member) and a second welding surface (‘B’ in Annotated Fig. 1) that is provided on the front side in the predetermined direction (see Annotated Fig. 1) and that is welded to the welded member (being that [0042] states the welding member and welded member can be joined by welding, the second welding surface would be welded to the welded member); and
	wherein the first welding surface is smaller than the second welding surface in length perpendicular to the predetermined direction (as can be seen in Annotated Fig. 1).
Regarding claim 3, Mori discloses wherein the welding member comprises a third welding surface (see ‘C’ in Annotated Fig. 2 below) and a fourth welding surface (see ‘D’ in Annotated Fig. 2) that are welded to the welded member (being that [0042] states the welding member and welded member can be joined by welding, the third and fourth welding surface would be welded to the welded member); and
wherein the third welding surface and the fourth welding surface extend from both ends of the second welding surface toward the first welding surface in the predetermined direction (as seen in Annotated Fig. 1).

    PNG
    media_image2.png
    782
    994
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 6, Mori discloses the coupling structure further comprising:
a coupling member (17, 19) that is coupled to the welding member (coupling members 17, 19 are coupled to welding member via portions 11a of welding member, as seen in the figures);
a securing member (securing member is the ‘connection object’ of which the coupling members are intended to be coupled to; see [0005], [0009], [0045]) that is fastened to the coupling member (coupling member is fastened to securing member via bolt 7; see [0045]); and
a fastening member (bolt 7, see Fig. 4A) that fastens the coupling member to the securing member (see [0045]),
wherein the securing member has an opening (being that the fastening member is a bolt and fastens the securing member to the coupling member, the securing member must therefore have an opening to receive the bolt) on the rear side in the predetermined direction thereof at a position at which the securing member is fastened with the fastening member (the opening of the securing member will be on the rear side as it can be seen in Annotated Fig. 1, 2 that the coupling members extend in the rear direction of the predetermined direction, therefore the securing member will also be in a rear direction of the predetermined direction).
Regarding claim 7, Mori discloses the coupling structure further comprising:
a coupling member (17, 19) that is coupled to the welding member (coupling members 17, 19 are coupled to welding member via portions 11a of welding member, as seen in the figures);
a securing member (securing member is the ‘connection object’ of which the coupling members are intended to be coupled to; see [0005], [0009], [0045]) that is fastened to the coupling member (coupling member is fastened to securing member via bolt 7; see [0045]); and
a fastening member (bolt 7, see Fig. 4A) that fastens the coupling member to the securing member (see [0045]),
wherein the securing member has an opening (being that the fastening member is a bolt and fastens the securing member to the coupling member, the securing member must therefore have an opening to receive the bolt) on the rear side in the predetermined direction thereof at a position at which the securing member is fastened with the fastening member (the opening of the securing member will be on the rear side as it can be seen in Annotated Fig. 1, 2 that the coupling members extend in the rear direction of the predetermined direction, therefore the securing member will also be in a rear direction of the predetermined direction).
Regarding claim 8, Mori discloses the coupling structure further comprising:
a coupling member (17, 19) that is coupled to the welding member (coupling members 17, 19 are coupled to welding member via portions 11a of welding member, as seen in the figures);
a securing member (securing member is the ‘connection object’ of which the coupling members are intended to be coupled to; see [0005], [0009], [0045]) that is fastened to the coupling member (coupling member is fastened to securing member via bolt 7; see [0045]); and
a fastening member (bolt 7, see Fig. 4A) that fastens the coupling member to the securing member (see [0045]),
wherein the securing member has an opening (being that the fastening member is a bolt and fastens the securing member to the coupling member, the securing member must therefore have an opening to receive the bolt) on the rear side in the predetermined direction thereof at a position at which the securing member is fastened with the fastening member (the opening of the securing member will be on the rear side as it can be seen in Annotated Fig. 1, 2 that the coupling members extend in the rear direction of the predetermined direction, therefore the securing member will also be in a rear direction of the predetermined direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678   
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619